
	
		I
		112th CONGRESS
		2d Session
		H. R. 3910
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2012
			Mr. George Miller of
			 California (for himself, Mr.
			 Garamendi, Ms. Zoe Lofgren of
			 California, Ms. Eshoo,
			 Ms. Speier, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Reclamation Wastewater and Groundwater Study
		  and Facilities Act to expand the Bay Area Regional Water Recycling Program, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bay Area Regional Water Recycling Program Expansion Act of
			 2012.
		2.Project
			 authorizations
			(a)In
			 generalThe Reclamation Wastewater and Groundwater Study and
			 Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is
			 amended by adding at the end the following:
				
					1657.CCCSD-concord
				recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the Central Contra Costa Sanitary District,
				California, is authorized to participate in the design, planning, and
				construction of recycled water system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,800,000.
						1658.Central Dublin
				recycled water distribution and retrofit project
						(a)AuthorizationThe
				Secretary, in cooperation with the Dublin San Ramon Services District,
				California, is authorized to participate in the design, planning, and
				construction of recycled water system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $1,150,000.
						1659.Central
				Redwood City recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Redwood City, California, is
				authorized to participate in the design, planning, and construction of recycled
				water system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $8,000,000.
						1660.Palo Alto
				recycled water pipeline project
						(a)AuthorizationThe
				Secretary, in cooperation with the City of Palo Alto, California, is authorized
				to participate in the design, planning, and construction of recycled water
				system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $8,250,000.
						1661.Ironhouse
				Sanitary District (ISD) recycled water project
						(a)AuthorizationThe
				Secretary, in cooperation with the Ironhouse Sanitary District (ISD),
				California, is authorized to participate in the design, planning, and
				construction of recycled water distribution systems.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $6,500,000.
						1662.Contra costa
				county refinery recycled water project, phase 1
						(a)AuthorizationThe Secretary, in cooperation with the
				Central Contra Costa Sanitary District, California, is authorized to
				participate in the design, planning, and construction of recycled water system
				facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $6,250,000.
						1663.Delta diablo
				sanitation district recycled water advanced treatment and expansion
				project
						(a)AuthorizationThe Secretary, in cooperation with the
				Delta Diablo Sanitation District, California, is authorized to participate in
				the design, planning, and construction of recycled water system
				facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $6,250,000.
						1664.Dublin
				recycled water expansion project
						(a)AuthorizationThe Secretary, in cooperation with the
				Dublin San Ramon Services District, California, is authorized to participate in
				the design, planning, and construction of recycled water system
				facilities.
						(b)Cost
				shareThe Federal share of
				the cost of the project authorized by this section shall not exceed 25 percent
				of the total cost of the project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $6,000,000.
						1665.Hayward
				recycled water project
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Hayward, California, is authorized to participate in the design, planning,
				and construction of recycled water system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $6,750,000.
						1666.Mountain view
				recycled water project
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Mountain View, California, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
						(b)Cost
				ShareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $3,125,000.
						1667.Pleasanton
				recycled water project
						(a)AuthorizationThe Secretary, in cooperation with the City
				of Pleasanton, California, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000.
						1668.San Jose water
				company recycled water project
						(a)AuthorizationThe Secretary, in cooperation with the San
				Jose Water Company, California, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $6,750,000.
						1669.Yountville
				recycled water project
						(a)AuthorizationThe Secretary, in cooperation with the Town
				of Yountville, California, is authorized to participate in the design,
				planning, and construction of recycled water system facilities.
						(b)Cost
				shareThe Federal share of the cost of the project authorized by
				this section shall not exceed 25 percent of the total cost of the
				project.
						(c)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section
				$1,100,000.
						.
			(b)Project
			 implementationIn carrying
			 out sections 1642 through 1656 of the Reclamation Wastewater and Groundwater
			 Study and Facilities Act, and the sections added to such Act under subsection
			 (a), the Secretary shall enter into individual agreements with the San
			 Francisco Bay Area Recycled Water Coalition participating agencies to fund the
			 projects and may include in such agreements a provision for the reimbursement
			 of construction costs, including those construction costs incurred prior to the
			 enactment of this Act, subject to appropriations made available for the Federal
			 share of the project under sections 1642 through 1656 of the Reclamation
			 Wastewater and Groundwater Study and Facilities Act and the sections added to
			 such Act under subsection (a).
			(c)Clerical
			 amendmentsThe table of
			 sections of section 2 of the Reclamation Projects Authorization and Adjustment
			 Act of 1992 (43 U.S.C. prec. 371) is amended by inserting after the item
			 relating to section 1656 the following:
				
					
						Sec. 1657. CCCSD-concord recycled water
				project.
						Sec. 1658. Central Dublin recycled water
				distribution and retrofit project.
						Sec. 1659. Central Redwood City recycled
				water project.
						Sec. 1660. Palo Alto recycled water
				pipeline project.
						Sec. 1661. Ironhouse Sanitary District
				(ISD) recycled water project.
						Sec. 1662. Contra Costa County Refinery
				recycled water project, phase 1.
						Sec. 1663. Delta Diablo Sanitation
				District recycled water advanced treatment and expansion project.
						Sec. 1664. Dublin recycled water expansion
				project.
						Sec. 1665. Hayward recycled water
				project.
						Sec. 1666. Mountain View recycled water
				project.
						Sec. 1667. Pleasanton recycled water
				project.
						Sec. 1668. San Jose Water Company recycled
				water project.
						Sec. 1669. Yountville recycled water
				project.
					
					.
			3.Modification to
			 authorized projects
			(a)Antioch recycled
			 water projectSection 1644(d)
			 of the Reclamation Wastewater and Groundwater Study and Facilities Act (43
			 U.S.C. 390h–27) is amended by striking $2,250,000 and inserting
			 $3,200,000.
			(b)South Bay
			 advanced recycled water treatment facilitySection 1648(d) of the Reclamation
			 Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h–31) is
			 amended by striking $8,250,000 and inserting
			 $14,750,000.
			
